         Case 1:19-mj-00095-DAR Document 1-1 Filed 04/15/19 Page 1 of 1



                                  STATEMENT OF FACTS

         On April 13, 2019, members of the Metropolitan Police Department (MPD), Narcotics and
Special Investigations Division (NSID), Narcotics Enforcement Unit (NEU) drove into the parking
lot of the Pentacle Apartments in the 1500 block of Benning Road, N.E., Washington, D.C., when
they observed a group of individuals standing in front of 1517 Benning Road, N.E., Washington,
D.C.

       Once the group of individuals noticed the officers, an individual later identified as
Defendant Naquel Henderson took an unprovoked flight. Officers followed the defendant on foot
and observed the defendant toss a black firearm into a vehicle stopped at a red light in the 1500
block of Benning Road, N.E., Washington, D.C. Officers recovered a loaded Glock 23, .40 caliber
semi-automatic firearm from the passenger seat of the vehicle through the open window and
continued to pursue the defendant on foot. Defendant Henderson was apprehended in the rear of
1427 Morse Street, N.E., Washington, D.C. and transported to the Fifth district for processing.

       To the best of the undersigned officer’s knowledge, the defendant has previously been
convicted of a crime punishable by imprisonment for a term exceeding one year. A criminal history
check of the defendant through the National Crime Information Center confirmed that the
defendant had a prior felony conviction in the Superior Court for the District of Columbia,
Criminal Case No. 2015-CF3-014588. Before filing this complaint, the officer reviewed at least
one computer print-out of the defendant’s criminal history and it showed that the defendant had
been convicted of such crime. There are no firearm manufacturers in the District of Columbia.



                                            _________________________________
                                            OFFICER NICHOLAS DAMRON
                                            METROPOLITAN POLICE DEPARTMENT


SWORN AND SUBSCRIBED BEFORE ME ON THE _____ DAY OF APRIL, 2019.


                                                    ___________________________________
                                                    DEBORAH A. ROBINSON
                                                    U.S. MAGISTRATE JUDGE
